Citation Nr: 1029832	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-38 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected colitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little Rock, 
Arkansas.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected colitis is productive of 
symptomatology that is no more than moderate, characterized by no 
more than frequent episodes of bowel disturbance with abdominal 
distress; it has not been productive of severe diarrhea or 
alternating diarrhea and constipation with more or less constant 
abdominal distress.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
colitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.114, Diagnostic Codes 7319, 7323 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

In this case, the RO did provide the appellant with notice in 
June 2008, prior to the decision on the claim in October 2008.  
Therefore, the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The June 2008 notice letter 
notified the Veteran that, to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of 
the types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing his 
entitlement to increased compensation.  Specifically, he was 
informed in the June 2008 letter of types of evidence that might 
show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and tests; 
and, statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner the 
disability had become worse.  The June 2008 letter also listed 
examples of evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

The June 2008 letter further informed the Veteran that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  

In addition, the RO notified the Veteran about the information 
and evidence that VA will seek to provide.  In particular, the 
June 2008 letter indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the June 
2008 letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the June 2008 letter stated that it was his 
responsibility to ensure that VA receives all requested records 
that are not in the possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claim.  He has not informed VA of any existing records 
which may be helpful in the adjudication of his claim, and VA is 
not on notice of any evidence needed to decide the claim which 
has not been obtained.  

In addition, the Veteran was afforded pertinent VA examinations 
in June 2008 and March 2010.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on a review of the claims file (in March 2010) and 
medical records (in June 2008) and all pertinent evidence of 
record as well as on a physical examination and fully addressed 
the rating criteria that are relevant to rating the disability in 
this case.  While the Veteran's representative accurately 
observed, as part of his a July 2010 Informal Hearing 
Presentation, that the March 2010 VA examination was essentially 
afforded the Veteran in connection with development associated 
with a claim for service connection for diverticulosis, the 
medical findings associated therein are also pertinent to those 
concerning this appeal of the claim for an increased rating for 
ulcerative colitis.  Thus, the Veteran has not been prejudiced.  

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined in March 2010.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion in this case has been met.  38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case (SOC) in July 2009 and a supplemental SOC 
(SSOC) in April 2010, which informed them of the laws and 
regulations relevant to the Veteran's claim.  The Board concludes 
the Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.  Hence, there is no 
error or issue that precludes the Board from addressing the 
merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart v. Mansfield, 21 
Vet. App. 505, 509 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

The Veteran's service-connected colitis disorder has been rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
7323, effective since March 15, 1948.  The 10 percent disabling 
rating has been in effect for more than 20 years and therefore, 
it is protected.  38 C.F.R. § 3.952.

The Veteran sought an increased rating for his service-connected 
"colon problems" in April 2008.  See VA Form 21-4138.  In its 
October 2008 rating decision, the RO characterized the issue as 
an increased rating for "ulcerative" colitis and rated the 
disorder pursuant to Diagnostic Code 7323.  See 38 C.F.R. 
§ 4.114.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  

Under Diagnostic Code 7323 -- for ulcerative colitis -- a 10 
percent evaluation is assigned for moderate ulcerative colitis 
with infrequent exacerbations.  A 30 percent is assigned for 
moderately severe ulcerative colitis with frequent exacerbations.  
A 60 percent evaluation is assigned for severe ulcerative colitis 
with numerous attacks a year and malnutrition, the health only 
fair during remissions.  A 100 percent evaluation is assigned for 
pronounced ulcerative colitis, pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with some serious 
complication as liver abscess.

Under Diagnostic Code 7319 - for irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) -- a 10 percent rating 
contemplates moderate symptoms such as frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating 
requires a showing of severe symptoms, including diarrhea or 
alternating diarrhea and constipation, with more or less constant 
abdominal distress.

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 
(2009).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.

In this case, because "ulcerative" colitis was last diagnosed 
in November 1945, during the Veteran's active service, and 
thereafter has been diagnosed as "colitis," the Board is of the 
opinion that the rating to be assigned should be pursuant to 
Diagnostic Code 7319, as this reflects the predominant disability 
picture.  The Board will, however, also consider the Veteran's 
service-connected disorder pursuant to Diagnostic Code 7323.  

A January 2008 VA outpatient treatment record shows complaints by 
the Veteran of left abdomen pain when he was recently out of 
town.  He added that he was seen in an emergency room at which 
time he was told he had diverticulitis.  (The Board observes that 
service connection is not in effect for diverticulitis, although 
the RO denied a claim for service connection for diverticulosis 
in May 2010.  This matter is not before the Board on appeal.)  
The Veteran did not complain of either diarrhea or constipation 
and was noted to have been following a special diet for years.  
He denied any flare-ups within recent memory.  

A February 2008 VA outpatient treatment record shows that the 
Veteran denied having an unintentional weight loss over the past 
two months.  

The report of a June 2008 VA intestines examination shows that 
the Veteran provided a history of constipation, occurring on a 
monthly basis.  He denied a history of diarrhea.  He did claim to 
have experienced left lower quadrant pain over the years.  The 
examiner reported that there was no history of ulcerative 
colitis.  A history of other symptoms, such as bloating and 
fatigue, was provided.  No episodes of abdominal colic, nausea or 
vomiting, or abdominal distention, consistent with partial bowel 
obstruction were reported.  The examiner noted that there were no 
signs of significant weight loss or malnutrition.  No signs of 
anemia were evident.  The diagnosis was colitis.  No 
complications were noted to be present.  

The report of a March 2010 VA intestines examination shows that a 
diagnosis of diverticulosis was provided.  The Veteran denied a 
history of constipation and diarrhea.  The Veteran did provide a 
history of left lower quadrant pain, occurring less than monthly.  
The examiner did note a history of ulcerative colitis, with 
attacks occurring once a year.  No episodes of abdominal colic, 
nausea or vomiting, or abdominal distention, consistent with 
partial bowel obstruction were reported.  The examiner added that 
there were no signs of significant weight loss or malnutrition.  
No signs of anemia were shown.  The Veteran's abdomen was not 
tender.  
Considering the evidence of record in light of the applicable 
rating criteria, the Board finds that an increased rating, in 
excess of 10 percent, for the service-connected colitis is not 
warranted in this case.

In this regard, in order to receive a rating higher than 10 
percent for the Veteran's service-connected colitis findings 
compatible with severe irritable colon syndrome with diarrhea, or 
alternating diarrhea and constipation, with more or less constant 
abdominal distress need be shown.  See Diagnostic Code 7319.  
Such symptomatology has been neither shown by the medical 
evidence nor alleged by the Veteran.  He denied a history of 
diarrhea during his VA examinations in June 2008 and March 2010.  
While he gave a history of constipation in June 2008, he did not 
in March 2010.  Also, while the examiner in March 2010 reported a 
history of ulcerative colitis, this was only noted to occur one 
time a year.  

Additionally, there is no evidence or allegation that the Veteran 
has experienced more or less constant abdominal distress.  
Instead, the medical evidence of record reflects only a finding 
of left lower abdominal quadrant pain occurring less than on a 
monthly basis.  See VA examination dated in March 2010.  The 
Board is mindful that the Veteran complained of such symptoms 
occurring on a weekly basis at the time of his June 2008 VA 
examination but described the accompanying symptoms as mild in 
nature.  Such complaints do not rise to the level of constant 
abdominal distress.  

The pertinent evidence also does not reveal symptomatology 
reflective of moderately severe ulcerative colitis with frequent 
exacerbations.  Such a finding would warrant the assignment of 
the 30 percent rating pursuant to Diagnostic Code 7323.  While 
the Board noted above that a diagnosis of "ulcerative" colitis 
has not been made for a significant number of years, the March 
2010 examination report, while noting a history of ulcerative 
colitis, nevertheless reported that these attacks occurred only 
once per year.  This clearly does not rise to level of being 
indicative of moderately severe ulcerative colitis, with 
"frequent exacerbations."  Thus, a rating in excess of 10 
percent under Diagnostic Code 7323 is also not warranted in this 
case.  

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  These statements, however, must be viewed in 
conjunction with medical evidence as required by the rating 
criteria.  In this regard the medical evidence in this case is 
more persuasive of the degree of severity of the 
service-connected disorder than are the Veteran's assertions that 
his disability is more than 10 percent disabling.  While his 
assertions have been consistent and are found to be credible, 
even when accepted as true, they do not provide a basis for a 
higher evaluation.

Accordingly, the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for the service-
connected colitis disability.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 54.

The Board has also considered referral for extra-schedular 
consideration.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  An extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Than v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
colitis is inadequate.  The Board further observes that, even if 
the available schedular evaluation for the disability is 
inadequate (which it manifestly is not), there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.  The record does not show that the Veteran has required 
frequent hospitalizations for his service-connected colitis (in 
fact, none have been reported) or that the disability markedly 
impacts his ability to work.  The Veteran is shown to have 
retired from his employment in 2004.  See June 2008 VA 
examination report.  Therefore, the Board finds that the criteria 
for submission for assignment of extra-schedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to rating in excess of 10 percent for the service-
connected colitis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


